DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemoto (US Pre-Grant Publication 2013/0076019).
Regarding claim 1, Takemoto teaches a syringe adapter (Figs. 1-5, 15) comprising:
a housing (4) having a first end and a second end, the first end configured to be secured to a first container;
a cannula (54) having a first end and second end, the second end of the cannula positioned within the housing; and
a collet (7) having a first end and a second end, at least a portion of the collet received within the housing (Fig. 3), the collet comprising a body defining a passageway (opening containing (74)), 
a seal member (74) received by the passageway, and 
a locking member (at least 771, 77, and continuous ring shaped portion proximal to arms (77),
the locking member of the collet is continuous and ring-shaped (See Fig. 3), the collet is movable from a first position where the locking member is open to receive a mating connector to a second position where radially outward movement of the locking member is restricted (See Figs. 3-5).
Regarding claim 2, Takemoto also teaches the locking member of the collet comprises a plurality of notches (gaps between (771)) configured to permit the locking member to expand radially outward (See Fig. 3).
Regarding claim 3, Takemoto also teaches that the locking member is connected to the body via a plurality of arms (77).
Regarding claim 4, Takemoto also teaches a connection arrangement (at least 61) having a first connection interface (612), the first connection interface is configured to engage a corresponding connection interface of a mating connector (See Fig. 3).
Regarding claim 5. The syringe adapter of claim 4, wherein the collet includes a second connection interface (at least 111) that is configured to engage the first connection interface of the connection arrangement when the collet is in the second position (See Fig. 3).
Regarding claim 6, Takemoto also teaches that the collet comprises a button (76) and the housing defines an opening (48), the button of the collet received by the opening of the housing when the collet is in the second position (See Fig. 6).
Regarding claim 7, Takemoto also teaches that the button is formed integrally with the collet [0092].
Regarding claim 8, Takemoto also teaches that the button extends axially away from a first end of the body of the collet (See Figs. 6-9).
Regarding claim 9, Takemoto also teaches that the button is configured to be pressed to allow the collet to move from the second position to the first position (See Fig. 8).


Regarding claim 10, Takemoto teaches a syringe adapter (Figs. 1-5, 15) comprising:
a housing (4) having a first end and a second end, the first end configured to be secured to a first container; the housing defining an opening;
a cannula (54) having a first end and second end, the second end of the cannula positioned within the housing; and
a collet (7) having a first end and a second end, at least a portion of the collet received within the housing (Fig. 3), the collet comprising a body defining a passageway (opening containing (74)), 
a seal member (74) received by the passageway, and 
a locking member (at least 771, 77, and continuous ring shaped portion proximal to arms (77),
a button (76); 
the locking member of the collet is continuous and ring-shaped (See Fig. 3), the collet is movable from a first position where the locking member is open to receive a mating connector to a second position where radially outward movement of the locking member is restricted (See Figs. 3-5), the button of the collet received by the opening of the housing when the collet is in the second position (See Fig. 6).
Regarding claim 11, Takemoto also teaches that the button is formed integrally with the collet [0092].
Regarding claim 12, Takemoto also teaches that the button extends axially away from a first end of the body of the collet (See Figs. 6-9).
Regarding claim 13, Takemoto also teaches that the button is configured to be pressed to allow the collet to move from the second position to the first position (See Fig. 8).

Conclusion













Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781